 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       LARRY LLOYD,
 7                                                          No. 3:18-CV-06038-RBL-DWC
 8                                    Plaintiff,
               v.                                           ORDER ON MOTIONS FOR
 9                                                          RECONSIDERATION
       SHAWN BUZELL, ROCHA PASCUAL,
10     KEITH A HALL,
                           Defendants.
11

12
            THIS MATTER is before the Court on Petitioner Lloyd’s Motions for Reconsideration of
13
     the Court’s previous adoption of Magistrate Judge Christel’s Report and Recommendation. Dkt.
14
     ## 38 & 39. The Magistrate Judge recommended dismissing Lloyd’s case for his lengthy failure
15

16   to respond to Defendants’ Motion to Dismiss. See Dkt. # 34. Defendants moved to dismiss on

17   March 3, 2019, after which Lloyd moved for an extension of time due to his claimed inability to

18   access his legal files after being transferred from a detention facility in Kitsap County to one in
19
     Snohomish County. Dkt. # 24. The Magistrate Judge granted Lloyd’s request and set his
20
     response date as May 28. Dkt. # 29. May 28 came and went with no response from Lloyd, after
21
     which Defendants filed a notice of Lloyd’s failure to respond on May 31. Dkt. # 31. The
22
     Magistrate Judge sua sponte extended Lloyd’s response time until July 26. Dkt. # 32. When
23

24   Lloyd again failed to meet this deadline, the Magistrate Judge recommended dismissal on August

25   20. Dkt. # 34.
26


     ORDER ON MOTIONS FOR RECONSIDERATION - 1
 1          Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will

 2   ordinarily be denied unless there is a showing of (a) manifest error in the ruling, or (b)
 3
     facts or legal authority which could not have been brought to the attention of the court
 4
     earlier, through reasonable diligence. The term “manifest error” is “an error that is plain
 5

 6   and indisputable, and that amounts to a complete disregard of the controlling law or the

 7   credible evidence in the record.” Black's Law Dictionary 622 (9th ed. 2009).
 8
            Reconsideration is an “extraordinary remedy, to be used sparingly in the interests
 9
     of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop,
10

11   229 F.3d 877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted,

12   absent highly unusual circumstances, unless the district court is presented with newly
13
     discovered evidence, committed clear error, or if there is an intervening change in the
14
     controlling law.” Marlyn Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d
15

16   873, 880 (9th Cir. 2009). Neither the Local Civil Rules nor the Federal Rule of Civil

17   Procedure, which allow for a motion for reconsideration, is intended to provide litigants
18
     with a second bite at the apple. A motion for reconsideration should not be used to ask a
19
     court to rethink what the court had already thought through — rightly or
20

21   wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D. Ariz.

22   1995). Mere disagreement with a previous order is an insufficient basis for
23
     reconsideration, and reconsideration may not be based on evidence and legal arguments
24
     that could have been presented at the time of the challenged decision. Haw. Stevedores,
25

26   Inc. v. HT & T Co., 363 F. Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant

     reconsideration is committed to the sound discretion of the court.” Navajo Nation v.
     ORDER ON MOTIONS FOR RECONSIDERATION - 2
 1   Confederated Tribes & Bands of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th

 2   Cir. 2003).
 3
           Lloyd argues that he was transported between several detention facilities in
 4
     Washington and was not allowed to take his legal materials with him, preventing him
 5

 6   from responding to Defendants’ Motion. He also claims that he was released on bail from

 7   Snohomish County Jail on April 19 but that the Kitsap County Defendants continued to
 8
     withhold his legal documents, which he was only able to obtain on September 10. Dkt.
 9
     # 38 at 3. However, if Lloyd has been out of custody for months, he had ample time to
10

11   obtain his case documents through the court’s free online filing system or by going to the

12   courthouse. Lloyd’s argument justifying his unresponsiveness is therefore unpersuasive.
13
     Because his case was dismissed without prejudice, Lloyd can refile his lawsuit if he
14
     wishes and pursue it without any interference now that he has been released. The Motions
15

16   are DENIED.

17         IT IS SO ORDERED.
18

19
           DATED this 1st day of October, 2019.
20

21

22
                                                     A
                                                     Ronald B. Leighton
23                                                   United States District Judge

24

25

26


     ORDER ON MOTIONS FOR RECONSIDERATION - 3
